Title: John Quincy Adams to John Adams, 20 February 1783
From: Adams, John Quincy
To: Adams, John



Honoured Sir
Copenhagen Feby. 20th. 1783

I arrived here about a week agone, and expected to leave this place in a vessel for Kiel, (which I found here,) two days afterwards, but I have been waiting for a wind here ever since. I rather preferred going from hence to Hamborough by water; than thro’ Holstein because the roads are extremely bad and it would be a Journey of at­least eight or ten days; whereas, with a good wind we can run over in 24 hours from hence to Kiel, and besides it will not be near so expensive by water.
I went yesterday to see the Baron de la Houze the French Minister here. He shew me a letter from the Duke de la Vauguyon, which mentions your having been anxious on my account; but I suppose you have receiv’d before this time my letter from Gottenbourg.
The Baron de la Houze tells me of a piece of news to be found in the Leiden Gazette, I mean, of a treaty of commerce said to be concluded between the american comissioners and the Ambassador of the King of Sweden in Paris. I should expect it is true; for of all men the King of Sweden knows the best how to seize upon opportunity, and I think we might have a considerable commerce with Sweden. As to this country, I cannot tell what sort of trade we shall be able to carry on, with it; however there is already a person design’d to be as the minister of this court, in our country, and every body here say they never doubted of the Independance of America; but things have greatly changed here within these three months.

I am your dutiful Son.
J. Q. Adams

